Citation Nr: 0206607	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 
1945 to August 1946.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana that 
denied the appellant's request for the reopening of his claim 
for service connection for varicose veins.  In a decision 
issued in September 1999, the Board found that the appellant 
had submitted new and material evidence sufficient to reopen 
his claim for service connection for varicose veins.  In 
conjunction with the reopening of the claim, the Board 
remanded the case to the RO for additional development; the 
RO has now returned the case to the Board for appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The evidence does not establish that the appellant 
currently has any varicose veins of either leg that are 
directly related to service.

3.  The appellant's varicose veins were not documented until 
more than 30 years after his active duty and he has submitted 
no competent evidence showing a direct etiologic relationship 
or nexus between any incident of service and his current 
bilateral varicose veins.


CONCLUSION OF LAW

The appellant's varicose veins were not incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant asserts that he developed 
varicose veins while training for jungle warfare at the end 
of World War II.  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is against a finding that the 
appellant's varicose veins are related in any way to the 
appellant's active service.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Review of the service medical records reveal that the 
appellant was treated in March 1946 for blisters on his feet; 
he was returned to duty.  An extract from sick reports 
reveals that the appellant was taken sick on April 30, 1946, 
for an undisclosed ailment and that the immediate disposition 
was to duty.  On May 12, 1946, the appellant was diagnosed 
with dermatitis venenata; treatment with calamine lotion was 
recommended and the appellant was returned to duty.  On June 
22, 1946, the appellant was treated for a callus on the heel 
of his right foot.  He was advised to continue hot magnesium 
sulfate soaks and to apply heel padding.  The appellant 
underwent his separation medical examination on August 27, 
1946.  The examiner stated that an appendectomy scar was the 
only finding of the skin and stated that the appellant had no 
varicose veins and that his feet were normal.

In November 1949, the appellant submitted a VA Form 8-526.  
In that application for benefits the appellant stated that he 
had never before applied for hospital or domiciliary care.  
He was claiming service connection for derangement of the 
metatarsal arches; he stated that this condition started in 
January 1946.  He reported having undergone treatment in 
service between January 1946 and March 1946 for an evaluation 
of his feet.  After service, he reported private treatment in 
October 1948.  That doctor submitted a VA Form 8-504, 
Certificate of Attending Physician, in November 1949.  The 
doctor, a podiatrist, stated that he had examined the 
appellant in November 1948, and observed first-degree 
weakfoot.  He also stated that he reexamined the appellant in 
November 1949, again finding first-degree weakfoot, although 
it had not advanced any further.  Neither the VA Form 8-526 
nor the VA Form 8-504 contained any mention of complaints of, 
findings of, or treatment for, varicose veins.

Nor were varicose veins mentioned in the third party 
statement submitted in November 1949, from a man who had 
known the appellant since he was a small boy.  This man 
stated that he did not know there was anything wrong with the 
appellant until he was working with him in March 1948, when 
the appellant complained that his feet and legs hurt him.  
The friend stated that he noticed that one of the appellant's 
knees was swollen quite a bit.  He also said that he had 
subsequently heard the appellant complain several times about 
his feet and legs.

Service connection for a chronic foot condition was denied in 
a rating decision issued in January 1950.  The appellant did 
not appeal that decision or indicate in any way that his 
claim was for varicose veins as opposed to a foot disorder.

The first mention of the existence of varicose veins occurs 
in the VA Form 21-526 submitted by the appellant in September 
1982.  In that application for benefits, the appellant 
reported having been treated for varicose veins in both legs 
in June or July of 1946.  He also submitted several written 
statements from various third parties, including his brother 
and men who had served with him in the Army.  The Board notes 
that most of these statements were like form letters.  Some 
of the statements indicated that the appellant had received 
VA treatment for varicose veins after his discharge from the 
Army, but no date of treatment was specified.  Similar third 
party statements were submitted in 1997, but these did not 
contain any additional information or any dates.

The evidence of record includes private medical records dated 
from May to August of 1977.  These clinical notes reveal that 
the appellant had bilateral varicose veins and that he 
underwent bilateral ligation and stripping in July 1977.  
These clinical notes did not contain any information or 
opinion concerning the etiology or onset date of the 
diagnosed varicose veins.

The evidence of record includes a written statement from a 
private dermatologist dated in December 1988.  This doctor 
stated that he had been treating the appellant for chronic 
stasis dermatitis since February 1988, and that another 
doctor had previously treated the appellant for similar 
ongoing problems.  However, no dates of this prior treatment 
were given.  The dermatologist did not offer any information 
or opinion concerning the etiology or onset date of the 
diagnosed stasis dermatitis.

An October 1997 letter from another private physician 
belonging to the American Health network states that the 
appellant had suffered from "recurrent and chronic problems 
with the veins in the veteran's legs dating back to World War 
II."   The doctor stated that he had treated the appellant's 
recurrent problems with varicose veins since August 1996.  A 
subsequent letter from this physician, dated in November 
1999, indicated that this doctor felt that the appellant's 
ongoing problems with his lower extremities were service-
related.  While this physician has related the appellant's 
venous insufficiency to active service, he has never 
expressed the rationale on which he bases this opinion.  

In February 1998, the appellant submitted a written statement 
from a man who had known him since childhood and who stated 
that he had started working at a VA medical facility in 1946.  
He further stated that the appellant had been a patient 
during the time of his employment there and that the 
appellant had been treated for varicose veins in both legs.  
However, the man did not give specific dates for any of these 
occurrences other than he started work at the VA in 1946.

In February 1998, the appellant submitted a photograph that 
he asserted proved his contentions that he was treated in 
service for varicose veins.  He said that the photograph 
showed him being treated at the Scofield Army Hospital in 
Hawaii in the spring of 1945 (he later said it was the fall 
of 1945).  This black-and-white photograph shows two soldiers 
in a room with some lockers and some cots with folded bedding 
placed on the metal mattress supports.  One soldier is 
standing and the other is lying back on the folded bedding 
with crossed legs and one arm obscuring his face and 
apparently smoking a cigarette.  There appears to be a pair 
of boots on a cot in the background, perhaps with a soldier 
attached.  There is nothing to indicate which man in the 
photograph is the appellant, nor is there anything to 
indicate that the scene is in an Army hospital as opposed to 
a barracks, or that anyone in the photograph is being treated 
for varicose veins.

The appellant underwent a VA medical examination in February 
2000.  The examiner reviewed the appellant's service medical 
records and the claims file.  The examiner rendered diagnoses 
of stasis dermatitis, moderate near the ankles and varicose 
veins, moderate.  The examiner opined that it was difficult 
to say if the varicose veins found on examination were 
related to military service.  The examiner noted that the 
first documentation of the varicose veins was 31 years after 
his discharge from service and that medical records from the 
intervening years were lacking.  The examiner also noted that 
there were other conditions present, including osteoarthritis 
of the knees that could be contributing to the appellant's 
symptoms.  The examiner further noted that it did not appear 
from the private medical records that the physician who 
related the appellant's varicose veins to service had any 
information other than what the veteran told him in 1996.

The examiner submitted another statement in June 2000.  The 
examiner stated that it was not possible to render an opinion 
due to the lack of medical records pertaining to the alleged 
treatment in Hawaii and the lack of medical records in the 
ensuing years.

Consideration has been given to the appellant's account of 
the events giving rise to his claim.  However, there is no 
mention in the appellant's service medical records of any 
complaints, treatment, diagnosis, or pertinent abnormalities 
referable to any leg problems or varicose veins of either 
leg.  The appellant's August 1946 separation examination 
shows no abnormalities of the legs or evidence of any 
varicose veins in the lower extremities.  The service medical 
records do show treatment for dermatitis venenata, a 
condition defined by DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 448 
(28th ed. 1994) as allergic contact dermatitis; the former 
name for contact dermatitis due to exposure to sensitizing 
agents in plants.  There is no competent medical evidence of 
record to indicate that the condition was not contact 
dermatitis, but rather stasis dermatitis.

The appellant made no mention of any leg problems or varicose 
veins on his original application for VA benefits received in 
November 1949.  Furthermore, both the appellant's private 
podiatrist and his long-time friend noted no vascular 
abnormalities or varicose veins of either leg at the time of 
their written statements in 1949.

The Board is legally required to base its decision on the 
competent evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of the evidence available 
suggests that the onset of the appellant's varicose veins was 
not incurred during service, as there is no competent medical 
opinion of record that specifically relates the onset date of 
the appellant's varicose veins to service.  While a private 
doctor has stated that the appellant's varicose veins are 
felt to be service-related, it appears that that opinion as 
to the etiology of the appellant's varicose veins was based 
upon a history provided by the appellant.  Under these 
circumstances the Board can afford it no probative weight as 
to the question of service connection.  See Swann v. Brown, 5 
Vet. App. 229, 232-233 (1993).  Furthermore, this history is 
not supported by the findings of the contemporaneous medial 
records. 

There is evidence of current disability.  There is no 
evidence of varicose veins during active duty, other than the 
appellant's statements and those of persons who knew him 
before and after service.  Although he is competent to 
indicate what he experienced, he is not competent to make 
medical diagnoses.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board notes that any such assertions made by the 
appellant or any other layperson are not competent evidence 
as to medical diagnosis or causation.  Moray v. Brown, 5 Vet. 
App. 463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reviewing the evidentiary record, the Board finds no basis 
to conclude that the appellant's current bilateral leg 
varicose veins are related to military service.  As indicated 
above, there were no abnormalities or diagnosis of varicose 
veins or any vascular problems involving either of the 
appellant's legs during service or until many years 
thereafter.  The first clinical evidence of record relating 
to varicose veins was in 1977, more than 30 years after the 
appellant's discharge from service.  Moreover, there is no 
competent evidence contained in the claims file, other than 
the appellant's contentions, that would tend to establish a 
medical link between his current bilateral leg varicose veins 
and military service.  The appellant and his relatives and 
friends, as laypersons, are not competent to provide an 
opinion regarding medical causation or etiology.  See 
Espiritu.  Inasmuch as there is no evidence of bilateral leg 
varicose veins in service and there is no medical evidence 
that any current varicose vein had its onset in service, the 
Board finds that there is no basis to grant service 
connection for varicose veins of either leg.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim denied here.  Since the 
preponderance of the evidence is this claim, the benefit of 
the doubt doctrine does not apply.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board finds that the VA has met its duty to advise and 
notify the appellant in this case.  In this case, the RO 
provided the appellant with notice of the explicit provisions 
of VCAA in the December 2001 Supplemental Statement of the 
Case.  In addition, the appellant was advised and notified of 
the evidence necessary to establish service connection in the 
October 1998 Statement of the Case.  The Board finds that the 
discussions in the Statement of the Case, the Supplemental 
Statement of the Case and the RO letters sent to the 
appellant in effect informed him of the information and 
evidence that would be needed to substantiate his claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this claim have been properly 
developed and that no further assistance to the appellant is 
required.  There is no indication that additional relevant 
medical records that would indicate the existence of varicose 
veins prior to 1977 exist or are available.  The appellant's 
service medical records have been obtained and associated 
with the claims file.  The appellant has provided the names 
of physicians who treated him from 1958 onward, and the RO 
has obtained some, but not all of those records.  However, 
the Board notes that medical records documenting the status 
of the appellant's lower extremities in the late 1940s are of 
record and that records dated from 1958 onward cannot 
contradict the earlier clinical observations entered into the 
appellant's service medical records or the late 1940s private 
records.  Nor can the records from 1958 onward shed light on 
the contents of the appellant's 1949 application for 
benefits.  Likewise, the fact that the Social Security 
Administration (SSA) awarded the appellant disability 
benefits in 1989 based on his current inability to engage in 
substantial gainful activity does not illuminate what 
happened to the appellant during service or shortly 
thereafter because SSA's inquiry is limited to the 
appellant's condition at the time of his application for SSA 
benefits or one year before that date, but not 40 years 
before that date.

The appellant has reported that he was treated at the 
Veterans Administration Hospital in Outwood, Kentucky in 
1946.  In a written statement submitted in October 1998, the 
appellant reported that that hospital had been closed for 
many years.  In fact, that facility was closed in 1962.  In 
his 1949 application for VA benefits, the appellant did not 
list any VA medical treatment, only treatment by one private 
doctor whose records are in evidence.  It appears reasonably 
certain that such records from the Outwood VA facility do not 
exist and any attempt to obtain the records would be futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West Supp 2001).  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  

Medical records in evidence show that the appellant was 
treated in the VA podiatry clinic in Evansville, Indiana from 
1982 onward.  The appellant has indicated that he was treated 
at that facility for his varicose veins from 1978 onward.  
While these records would contain evidence of a current 
disability, other records already in evidence have 
established the existence of varicose veins from 1977 onward.  
The appellant has been notified that he needed to provide 
evidence of varicose veins during service or within one year 
after discharge, and evidence of a link between his varicose 
veins and service.  It appears reasonably certain that 
current VA treatment records will not provide that sort of 
evidence.  In addition, the appellant was afforded a 
pertinent medical examination by VA.  

The Board finds that the RO made all reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  The Board further finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim.  In addition, neither the 
appellant nor his representative has reported that there 
exists any other available pertinent evidence.  Furthermore, 
neither the appellant nor his representative has asserted 
that the case requires further development or action under 
VCAA or the implementing regulations.

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the claim on appeal, and that the duty to assist appellant 
has been satisfied.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. § 5100 et seq. (West 
Supp. 2001)); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).


ORDER

Service connection for varicose veins of each leg is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

